DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12/02/2020.
Claims 1, 3-9, 11-17, and 19-20 are amended.
Claim 2, 10, and 18 are cancelled.
Claims 21-23 are newly added.
Claims 1, 3-9, 11-17, and 19-23 are currently pending and have been examined. 

Allowable Subject Matter
Claims 6, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 9, 12-15, 17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atcheson (US 2020/0160229 A1) in view of Burr (US 2016/0005070 A1).
Claim 1, Atcheson discloses a system, comprising: 
a non-transitory memory storing instructions (see “Memory/Storage 2414” in Fig. 24); 
a processor configured to execute the instructions to cause the system to (“Processing System 2404” in Fig. 24): 
retrieve, from a customer engagement platform, user characterization information (see “In response to receiving a selection of the at least one user profile, the user experience system determines profile information associated with the at least one user profile” in ¶ [0038]; see “the user experience system 104 may access information describing user profiles 108 from a multitude of different storage locations 126” in ¶ [0059]);
select one or more recommendation models to use for determining a recommendation to present to the user, based on the user characterization information (see “identifies at least one machine learning model that is useable to generate an output given the data included in the profile information” in ¶ [0038]; ¶ [0054]); 
compute, using the selected one or more recommendation models at least one recommendation output (see “one or more machine learning models 1222 that are usable to generate an output” in ¶ [0054]); 
analyze the at least one recommendation output to determine the recommendation to present to the user (see “where machine learning outputs … indicate that a user profile 108 is likely to be interested in a vacation to Hawaii, the experience generation module 
transmit, over a communication network and to a computing device associated with the user, the determined recommendation that causes the determined recommendation to displayed on the computing device to the user (see “retrieve … text describing an available Hawaiian vacation package, and incorporate the retrieved content into user experience 106 that be displayed” in ¶ [0058]; 
receive, via the computing device and in response to the determined recommendation displayed to the user, feedback from the user (see “monitored user profile interaction with the user experience can be provided as feedback to the one or more of the selected models” in ¶ [0040]); and 
re-train the selected one or more recommendation models based on the received feedback in a recommendation model-training feedback loop including the selected one or more recommendation models and the received feedback (see “monitored user profile interaction with the user experience can be provided as feedback to the one or more of the selected models in a reinforced learning manner” in ¶ [0040]; see “re-train the machine learning models 122 over time, using behavior information 110 describing user profile(s) 108 interaction with the user experience 106” in ¶ [0061]).
Atcheson does not teach:
in response to a notification received that a user is at a checkout, retrieve, from a customer engagement platform, user characterization information; 
compute, using the selected one or more recommendation models at least one recommendation score.

in response to a notification received that a user is at a checkout, retrieve, from a customer engagement platform, user characterization information (see “If, at block 206, it is determined that the user has chosen to "checkout," the system may, at block 210, determine the relationship of the user to the merchant operating or sponsoring the system” in ¶ [0050] of Burr); 
compute at least one recommendation score (see “As part of that analysis process, each of the items in the collection may be assigned a level or rank of likely interest to, or probability of purchase by, the consumer” in ¶ [0046] of Burr).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Atcheson to include the checkout notification and score as taught by Burr.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Atcheson to include the checkout notification and score of Burr so the recommended product items may then be ordered at minimum additional effort on the part of the consumer (Burr: ¶ [0021]).

Claim 3, the combination of Atcheson in view of Burr teaches the system of claim 1.  Atcheson further discloses:
the one or more recommendation models include a plurality of recommendation models; (see “two of more machine learning models” in ¶ [0064]); and
the at least one recommendation score is computed using the plurality of recommendation models and an ensemble model (see “combinations of two of more machine learning 

Claim 4, the combination of Atcheson in view of Burr teaches the system of claim 1.  Atcheson further teaches: 
wherein the selected one or more recommendation models include one of a random walk model or a clustering model (see “the user experience system 104 can narrowly target specific groups of users identified by any range of user profile information in order to automatically generate customized user experiences that accurately represent the profile attributes of a given user” in ¶ [0079]).

Examiner notes claim 5 further limits the alternative embodiment of claim 4: “wherein the selected one or more recommendation models include one of a random walk model or a clustering model”.  The Examiner applied the combination of Atcheson in view of Burr to teach a clustering model in claim 4, thus satisfying the alternative embodiment.  Claim 5 further limits the random walk model, which does not necessarily occur.  Therefore, the combination of references applied to claim 4 also satisfies claim 5. This same analysis applies to parallel claims 13 and 22.

Claim 8, the combination of Atcheson in view of Burr teaches the system of claim 3.  Atcheson further teaches:
wherein the ensemble model includes a decision tree model (see “decision trees” in ¶ [0054]) and uses a plurality of recommendation scores generated by the plurality of 

Claims 9, 11-13, and 16 are directed towards a method.  Claims 9, 11-13, and 16 recite limitations that are parallel in nature as those addressed above for claims 1, 3-4 and 8 which are directed towards a system.  Claim(s) 9, 11-13, and 16 are therefore rejected for the same reasons as set forth above for claims 1, 3-5, and 8 respectively.

Claim 17 and 19-21 is directed towards a non-transitory machine-readable medium.  Claims 17 and 19-21 recite limitations that are parallel in nature as those addressed above for claims 1 and 3-5 which are directed towards a system.  Claim(s) 18 is therefore rejected for the same reasons as set forth above for claims 1 and 3-5, respectively.






Claims 7, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atcheson (US 2020/0160229 A1) in view of Burr (US 2016/0005070 A1), and further in view of Kumar (US 9,619,831 B1).
Claim 7, the combination of Atcheson in view of Burr teaches the system of claim 1.  The combination of Atcheson in view of Burr does not teach the following limitation, however Kumar [Symbol font/0x2D]which like Burr is related to product recommendation[Symbol font/0x2D] further teaches:
wherein the selected one or more recommendation models include a cross-domain filtering model (see “the item recommendation logic may determine the selected item from the selected item information and compare the selected item with the transaction history at the first merchant 616 and/or the transaction history other merchant 614 to determine which other items have been most frequently purchased with the selected item in past transactions” in Col 21, lines 5-11 of Kumar; see Col 23, lines 20-35; Examiner notes “cross-domain filtering model” as describes in ¶ [0049] of the instant specification, is being understood to produce recommendations made based in part on an association or prediction regarding people who made purchases at different, particular entities).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Atcheson in view of Burr in view of Kumar to include the cross-domain filtering model of Kumar.  One of ordinary skill in the art before the effective filing date would have been motivated to modify system to include the cross-domain filtering model of Kumar in order to maximize the likelihood of the up-sell or cross-sell offer being accepted (Kumar: Col 23, lines 30-35).

Claim 15 is directed towards a method.  Claim 15 recites limitations that are parallel in nature as those addressed above for claim 7 which is directed towards a system.  Claim(s) 15 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 23 is directed towards a non-transitory machine-readable medium.  Claim 23 recites limitations that are parallel in nature as those addressed above for claim 7 which is directed towards a system.  Claim(s) 23 is therefore rejected for the same reasons as set forth above for claim 7.







Response to Arguments
Applicant’s arguments filed 12/02/2020, with respect to 35 USC § 101 and claims 1-20, have been fully considered, and are persuasive.  The 101 rejection of claims 1, 3-9, 11-17, and 19-23 has been withdrawn.
Applicant’s arguments filed 12/02/2020, with respect to 35 USC § 103 and independent claims 1, 9 and 17, have been fully considered but are moot under new grounds of rejection relying on Atcheson (US 2020/0160229 A1) in view of Burr (US 2016/0005070 A1).  As explained in the rejection above, Atcheson discloses, among other things, “select one or more recommendation model to use for determining a recommendation to present to the user, based on the user characterization information” (¶ [0038]).  Therefore, the Examiner is maintaining the 103 rejections of independent claims 1, 9 and 17, and dependent claims 3-8, 11-16, and 19-23.
  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tom-Yov (US 2018/0342004 A1) teaches re-training a recommendation model based on user feedback to delivered recommendations.
NPL Ref U (Demissie) describes recommender systems with a clustering approach.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/RESHA DESAI/Primary Examiner, Art Unit 3625